The relief asked for by the petitioner as to the opening of the Torrens proceeding has never been *984decided and is not appealable. Order dismissing cross-motion affirmed, with ten dollars costs. Appeal from the order denying the application to open the proceeding dismissed with ten dollars costs. Appellants-respondents are given leave to answer the petition within ten days after the service of the order to be entered on this decision, and notice of entry thereof, and the matter is remitted to the term of the Supreme Court held at Montieello, N. Y., beginning on the first Monday of February, 1943. Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ., concur.